      Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 1 of 28



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK

CAPRI SUN GMBH,

           Plaintiff,                 Civil Action No. 1:19-cv-01422 (PAE)
vs.

AMERICAN BEVERAGE CORPORATION,

           Defendant.

       DEFENDANT AMERICAN BEVERAGE CORPORATION’S OPPOSITION
      TO PLAINTIFF’S MOTION TO STRIKE AND FOR A PROTECTIVE ORDER
                 Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 2 of 28




                                                     TABLE OF CONTENTS

                                                                                                                                    Page

I.         INTRODUCTION .................................................................................................................. 1

II.        THE RELEVANT FACTS ..................................................................................................... 3

III. TRADE DRESS AND FUNCTIONALITY ........................................................................... 6

IV. PUBLIC POLICY REQUIRES THAT THE NO-CHALLENGE PROVISION BE HELD
    UNENFORCEABLE ............................................................................................................. 7

      A.        A Balancing Test Is Used to Determine the Enforceability of a No-Challenge Clause ..... 8

      B.        The Policy Behind and Merits of ABC’s Functionality Defense ..................................... 10

           1.     The Policy Behind the Functionality Defense Generally ............................................. 10

           2.     The Merits of ABC’s Functionality Defense ................................................................ 14

      C. The Policy Interests Behind the Functionality Defense Heavily Outweigh the Policy
      Interests Behind the Enforcement of the No-Challenge Provision ........................................... 16

V.         FUNCTIONALITY IS PART OF A PROPER INFRINGEMENT ANALYSIS ................. 20




                                                                       i
            Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 3 of 28



                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)

Cases

Boritzer v. Blum,
   No. 80-cv-480, 1985 WL 25022 (E.D.N.Y. Apr. 2, 1985) ......................................................21

Brandir Int’l, Inc. v. Cascade Pac. Lumber Co.,
   834 F.2d 1142 (2d Cir. 1987).....................................................................................................6

Can’t Stop Prods., Inc. v. Sixuvus, Ltd.,
   295 F. Supp. 3d 381 (S.D.N.Y. 2018)..................................................................................9, 14

Canon Inc. v. Tesseron Ltd.,
   115 F. Supp. 3d 391 (S.D.N.Y. 2015)......................................................................................14

Christian Louboutin S.A. v. Yves Saint Laurent Am. Holdings, Inc.,
   696 F.3d 206 (2d Cir. 2012)...........................................................................................7, 11, 16

Fabrication Enterprises, Inc. v. Hygenic Corp.,
   64 F.3d 53 (2d Cir. 1995) ................................................................................................ passim

HSW Enterprises, Inc. v. Woo Lae Oak, Inc.,
  2009 WL 4823920, (S.D.N.Y. Dec. 15, 2009), judgment entered, No. 08 CIV.
  8476(LBS), 2010 WL 1630686 (S.D.N.Y. Apr. 21, 2010)..................................................9, 14

Icahn Sch. of Medicine at Mount Sinai v. Neurocrine Biosciences, Inc.,
   243 F. Supp. 3d 470 (S.D.N.Y. 2017)......................................................................................14

Idaho Potato Comm’n v. M & M Produce Farm & Sales,
   335 F.3d 130 (2d Cir. 2003)............................................................................................. passim

Jeffrey Millstein, Inc. v. Greger, Lawler, Roth, Inc.,
    58 F.3d 27 (2d Cir. 1995) ........................................................................................................10

Kellogg Co. v. Nat’l Biscuit Co.,
   305 U.S. 111, 59 S. Ct. 109, 83 L. Ed. 73 (1938) ..............................................................14, 16

Lear, Inc. v. Adkins,
   395 U.S. 653, 89 S. Ct. 1902, 23 L. Ed. 2d 610 (1969) ................................................... passim

LeSportsac, Inc. v. K Mart Corp.,
   754 F.2d 71 (2d Cir. 1985).....................................................................................................6, 7

Malaco Leaf, AB v. Promotion In Motion, Inc.,
   287 F. Supp. 2d 355 (S.D.N.Y. 2003)......................................................................................13



                                                                   ii
             Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 4 of 28
                                                TABLE OF AUTHORITIES
                                                      (CONTINUED)

                                                                                                                                   Page(s)
Nora Beverages, Inc. v. Perrier Grp. of Am., Inc.,
   269 F.3d 114 (2d Cir. 2001).................................................................................................6, 11

Qualitex Co. v. Jacobson Prods. Co.,
   514 U.S. 159, 115 S. Ct. 1300, 131 L. Ed. 2d 248 (1995) ...........................................10, 16, 17

Rates Tech., Inc. v. Speakeasy, Inc.,
   685 F.3d 163 (2d Cir. 2012)............................................................................................. passim

Sears, Roebuck & Co. v. Stiffel Co.,
   376 U.S. 225, 84 S. Ct. 784, 11 L. Ed. 2d 661 (1964) ....................................................... 15-16

Stormy Clime Ltd. v. ProGroup, Inc.,
    809 F.2d 971 (2d Cir. 1987)............................................................................................. passim

Times Mirror Magazine, Inc. v. Field & Strem Licenses Co.,
   294 F.3d 383 (2d Cir. 2002).....................................................................................................14

TrafFix Devices, Inc. v. Mktg. Displays, Inc.,
   532 U.S. 23, 121 S. Ct. 1255, 149 L. Ed. 2d 164 (2001) .......................................11, 12, 14, 17

Two Pesos, Inc. v. Taco Cabana, Inc.,
   505 U.S. 763, 112 S. Ct. 2753, 120 L. Ed. 2d 615 (1992) .......................................................21

Wal-Mart Stores, Inc. v. Samara Bros.,
   529 U.S. 205, 120 S. Ct. 1339, 146 L. Ed. 2d 182 (2000) ...................................................6, 21

Wilhelm Pudenz, GmbH v. Littlefuse, Inc.,
   177 F.3d 1204 (11th Cir. 1999) ...............................................................................................12

Yurman Design, Inc. v. PAJ, Inc.,
   262 F.3d 101 (2d Cir. 2001).................................................................................................6, 21

Statutes

15 U.S.C. § 1065 ............................................................................................................................11

15 U.S.C. § 1115 ........................................................................................................................7, 11

Other Authorities

144 Cong. Rec. S6573 (daily ed. June 18, 1998) (statement of Rep. Hatch) ................................12




                                                                     iii
          Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 5 of 28



        The defendant, American Beverage Corporation (“ABC”), respectfully submits this

Opposition (the “Opposition”) to Plaintiff’s Motion to Strike and for a Protective Order and

Memorandum of Law in Support thereof (the “Motion”) (DE 39 and 40).1

I.      INTRODUCTION

        In a desperate attempt to avoid the consequences of forty years of misuse of trademark

law, the plaintiff, Capri Sun GmbH (“Capri Sun”), badly misstates the law, at times consciously

ignoring Second Circuit precedent that controls the analysis presently before the Court. Based

on that controlling Second Circuit precedent, functionality is relevant and admissible in this case

in two ways.

        First, with regard to invalidity, Section 6.3, the no-challenge provision (the “No-

Challenge Provision”) in the Settlement and License Agreement (the “Settlement Agreement”) is

void as against public policy, and therefore cannot be used to restrict ABC’s defenses. The

Second Circuit’s decision in Idaho Potato directs this Court to balance the public policy behind

the functionality defense with the public interest in enforcing terms in a settlement agreement.

Here, the public policy behind the functionality defense clearly prevails. That defense

encourages competition by ensuring that trademark owners do not use trademark law to

improperly monopolize ideas that otherwise should be in the public domain. That policy is akin

to the policy behind validity challenges to patents, which consistently has been held to overcome

contract enforcement.

        In the Motion, Capri Sun simply ignores this important policy concern, likely because the

policies behind the functionality defense are fully on display in this case. As the Supreme Court



1
 For purposes herein, and unless otherwise stated, references and citations to the “Motion” refer to Capri Sun’s
Memorandum of Law in Support of Plaintiff Capri Sun GmbH’s Motion to Strike and For a Protective Order (DE
40).


                                                        1
          Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 6 of 28



has explained, the existence of a prior patent on a trademarked design is strong evidence that that

design is functional. Here, within three months of the expiration of the patent on its pouch

design (U.S. Patent No. 3,380,646 (the “’646 Patent”)), Capri Sun2 sought trademark protection

for that very same design. Further, in support of its request for its trademark, Capri Sun did not

hesitate to extol the functional benefits of the pouch’s design features. By this improper

exploitation of trademark law, Capri Sun has been able to extend for over four decades a

monopoly on a product design that should have received protection for only seventeen years.

        The public interest behind ABC’s functionality defense, meanwhile, must be balanced

against the public interest in enforcing settlement agreements and res judicata. That issue was

addressed, albeit in dicta, by the Second Circuit in Rates Technology. There, the Second Circuit

explained that a no-challenge clause in a settlement agreement could, at least potentially, be

enforceable, but only if the parties engaged in full and complete discovery on the invalidity issue

in dispute. To be clear, the Second Circuit stated only that full discovery “may support” a rule

that upholds a no-challenge clause. Indeed, the overall holding in Rates Technology suggests

that the Second Circuit is unlikely to enforce a no-challenge clause where the unauthorized

monopolization of ideas is at issue because, in the end, voiding a no-challenge clause does not

void a settlement agreement in its entirety.

        Regardless, full discovery on functionality did not take place in the prior litigation.

Although ABC’s predecessor-in-interest, Faribault Foods, Inc. (“Faribault”), served discovery

requests on functionality, the parties did not engage in meaningful discovery regarding

functionality before the case settled. Specifically, no depositions of any nature were taken, no


2
  For purposes herein, “Capri Sun” refers to the plaintiff, Capri Sun GmbH, and its parent and predecessor-in-
interest, Rudolph Wild GmbH & Co. KG (formerly Zick-Zack Werk Rudolf Wild, the applicant for the Pouch
Trademark before the United States Patent and Trademark Office). See Undisputed Facts for Functionality Briefing
(DE 31-1) (the “SUF”) at ¶¶ 1-2, 5.


                                                       2
         Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 7 of 28



documents on functionality were exchanged and no interrogatories were propounded on the

subject. Such limited activities do not constitute the type of full discovery that the Second

Circuit viewed as necessary to at least establish that: (1) Faribault made an informed decision on

its functionality defense, and (2) the defense reflected a genuine dispute between the parties. As

such, the No-Challenge Provision is void as against public policy.

       Second, independent of validity, where the asserted mark is a product design, as is the

case here, functionality must be considered when performing an infringement analysis.

Disturbingly, the Motion simply ignores the Second Circuit cases that discuss this requirement,

instead citing to this Court only word mark cases. This case, however, involves a design mark.

A proper infringement analysis for a design mark requires two stages of inquiry: (1) proof of

distinctiveness and confusion; and (2) proof regarding whether the allegedly similar features are

or are not functional. In performing the second stage of this analysis, the law requires that

several factors be considered along a continuum, specifically: (1) the degree of functionality of

the similar features of the two products; (2) the degree of similarity of the non-functional

features of the products; and (3) the feasibility of alternative designs that would not impair the

utility of the product. The No-Challenge Provision has no bearing on this infringement analysis

because that clause pertains only to validity. As such, regardless of invalidity and the No-

Challenge Provision, functionality is inextricably a part of this case.

II.    THE RELEVANT FACTS

       In 1968, the United States Patent and Trademark Office (“PTO”) issued a utility patent

on a juice pouch. SUF at ¶ 52; id. at Ex. K (DE 31-12). The claimed pouch as depicted in the

patent is below:




                                                  3
          Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 8 of 28




                            Ex. K (DE 31-12) (’646 Patent at Figs. 1 and 2)

         In describing the pouch, the ’646 Patent explains that “[i]t has a unique shape which

enables it to stand upright.” Ex. K (DE 31-12) at 1:20. After further explaining the construction,

including the shape of the base, the rigid walls and the pouch’s triangular shape, the ’646 Patent

explains that the “result of this construction is that the thrust exerted by the liquid on the bottom

part, even in the case of shock, is evenly distributed and the container possesses high strength.”

Id. at 1:30-41.3 The ’646 Patent then claimed virtually all aspects of the pouch design in

significant detail:

                  4. A generally flat self-supporting pouch type container comprising
                  a pair of opposite flat side walls of bendable yet relatively stiff
                  material, a gusset construction along one margin of said container
                  interposed and normally folded inwardly between said side walls,
                  said side walls along other margins of said container being sealed to
                  each other in face-to-face relationship closely adjacent said other
                  margins to provide such pouch with flat fin-type seams and with a
                  product-containing area extending substantially the full extent of
                  said side walls between said other margins; said gusset construction
                  comprising a flexible gusset panel secured to marginal portions of
                  said side walls and being folded inwardly therebetween, said
                  flexible gusset panel being joined with said side-wall marginal

3
  These claimed features parallel Capri Sun’s description of the claimed trademark in its interrogatory answers,
which were provided after the parties created their agreed-upon facts. In those answers, Capri Sun asserts that the
trademark “is a pouch having a unique trapezoid design; straight lines; a wider top than bottom; and an elongated
bottom side in a ‘potbelly’ shape.” Declaration of Mark T. Goracke in Support of Defendant American Beverage
Corporation’s Opposition to Plaintiff’s Motion to Strike and For A Protective Order (filed concurrently herewith),
Ex. 1 (Excerpts from Plaintiff Capri Sun GmbH’s Objections and Responses to Defendant American Beverage
Corporation’s First Set of Fed. R. Civ. P. 33 Interrogatories (Nos. 1-21)) at 4-5.


                                                          4
         Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 9 of 28



                portions along non-straight seal lines removed from said one margin
                which together define a non-rectangular stress-distributing
                generally elliptical unsealed area inwardly of said seal lines when
                said gusset is expanded.

Id. at 5:39-6:16 (claim 4). Capri Sun was the exclusive licensee of the patent for use with fruit

juice products. SUF at ¶ 55. That patent expired in April 1985. Id. at ¶ 54.

        Three months later, in July 1985, Capri Sun sought a trademark registration on the very

same pouch, as depicted below:




                                  Ex. B (the Pouch Trademark)

Ex. B (DE 31-3) (the “Pouch Trademark”). In seeking that protection, Capri Sun did not shy

away from the functional benefits of its pouch. For example, Capri Sun observed to the PTO

that “[t]he advantages of buying fruit drinks contained in a pouch ‘that lets you punch it, squeeze

it, pack it, bend it or freeze it’, as the advertisements in Exhibits 1 and 2 proclaim, have always

been an important and integral part in the marketing of Applicant’s product.” SUF at ¶ 8(a). See

also id. at ¶¶ 8-16.

        Capri Sun received a registration on the Pouch Trademark on November 25, 1986. See

id. at ¶ 6; Ex. B (DE 31-3). Although discovery in the instant action has just begun, it is fair to

conclude that Capri Sun has been enforcing its rights since that time, and consistently has been

putting no-challenge provisions in its licenses, as it required of Faribault. The result is that,




                                                  5
          Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 10 of 28



despite holding an exclusive license to a patent that expired in 1985, Capri Sun has, for over four

decades, been able to effectively extend the life of the ’646 Patent indefinitely.

         Capri Sun’s strategy is directly contrary to the policy behind trademark law. Based on

the foregoing, and the clear utilitarian aspects of Capri Sun’s pouch design, Capri Sun gained a

registration on a functional design that should have been available to the public since 1985. As a

former licensee and one of the few entities with the economic incentive to challenge Capri Sun’s

decades-long practice, the law makes clear that the No-Challenge Provision should not be used

to block ABC from asserting a functionality defense.4

III.     TRADE DRESS AND FUNCTIONALITY

         Capri Sun asserts infringement by ABC of its trade dress, both with regard to its

registered mark and at common law. Trade dress “involves the ‘total image of a product and

may include features such as size, shape, color or color combinations, texture [or] graphics.’”

Fabrication Enterprises, Inc. v. Hygenic Corp., 64 F.3d 53, 57 (2d Cir. 1995) (quoting

LeSportsac, Inc. v. K Mart Corp., 754 F.2d 71, 75 (2d Cir. 1985)). Trade dress also may include

a product’s design, as is the claim here. See Brandir Int’l, Inc. v. Cascade Pac. Lumber Co., 834

F.2d 1142, 1148 (2d Cir. 1987). For a trade dress to be protectable, it must, inter alia, either be

inherently distinctive or acquire secondary meaning. See Nora Beverages, Inc. v. Perrier Grp. of

Am., Inc., 269 F.3d 114, 118 (2d Cir. 2001). A product design trade dress must acquire

secondary meaning to be protectable. See Wal-Mart Stores, Inc. v. Samara Bros., 529 U.S. 205,

216, 120 S. Ct. 1339, 146 L. Ed. 2d 182 (2000).



4
  Capri Sun claims that ABC asserts a functionality defense because it otherwise infringes Capri Sun’s Pouch
Trademark. See Motion at 2. That assertion is false. ABC has asserted a functionality defense because of Capri
Sun’s four-decade long misuse of trademark law. SUF at ¶¶ 3-6, 52-54. Beyond that, Capri Sun will not be able to
prove distinctiveness, secondary meaning or likelihood of confusion. Indeed, notwithstanding Capri Sun’s false
claim that the parties previously litigated “virtually identical claims,” see Motion at 1, Capri Sun in fact admitted in
that prior litigation that ABC’s present designs do not infringe the Pouch Trademark.


                                                           6
          Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 11 of 28



          Even if distinctive, however, “an alleged infringer can defeat Lanham Act protection by

showing that the trade dress, or a feature of the trade dress, is functional.” Fabrication

Enterprises, 64 F.3d at 58 (citing Qualitex Co. v. Jacobson Prod. Co., 514 U.S. 159, 115 S. Ct.

1300, 131 L. Ed. 2d 248 (1995)). That is true even if the trademark registration is otherwise

incontestable. See 15 U.S.C. § 1115(b)(8) (incontestable marks “shall be subject to the following

defenses or defects . . . [t]hat the mark is functional.”). A feature is functional “if it is (1)

‘essential to the use or purpose of the article,’ or if it (2) ‘affects the cost or quality of the

article.’” Christian Louboutin S.A. v. Yves Saint Laurent Am. Holdings, Inc., 696 F.3d 206, 219

(2d Cir. 2012) (quoting Inwood Labs., Inc. v. Ives Labs., Inc., 456 U.S. 844, 850 n. 10, 102 S. Ct.

2182, 72 L. Ed. 2d 606 (1982)). “A feature is essential ‘if [it] is dictated by the functions to be

performed’ by the article.” Id. (quoting LeSportsac, 754 F.2d at 76). “It affects the cost or

quality of an article where it ‘permits the article to be manufactured at a lower cost’ or

‘constitutes an improvement in the operation of the goods.’” Id. (quoting LeSportsac, 754 F.2d

at 76).

IV.       PUBLIC POLICY REQUIRES THAT THE NO-CHALLENGE PROVISION BE
          HELD UNENFORCEABLE

          One question before this Court is whether the No-Challenge Provision bars ABC from

challenging the validity of the Pouch Trademark. Two Second Circuit cases drive this Court’s

determination of that issue. One (Idaho Potato) addresses the balancing test to be applied under

the present circumstances, and the other (Rates Technology) addresses the enforceability of no-

challenge clauses in settlement agreements. Notably, the Motion barely acknowledges either

case, even though both were discussed by ABC at length in the parties’ joint letter to the Court.

Compare Motion at 22-23 (regarding Idaho Potato), 24 (regarding Rates Technology) with DE

31 at 4-7.



                                                    7
        Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 12 of 28



       A.      A Balancing Test Is Used to Determine the Enforceability of a No-Challenge
               Clause

       In Idaho Potato Comm’n v. M & M Produce Farm & Sales, 335 F.3d 130 (2d Cir. 2003),

the Idaho Potato Commission (“IPC”) claimed that M&M Produce Farm and Sales (“M&M”)

had infringed IPC’s certification mark, which is used to certify that “goods so marked are grown

in the State of Idaho.” Id. at 131-32. Specifically, IPC alleged that, after M&M voluntarily

relinquished its license to use the mark, M&M nevertheless continued to pack its potatoes in

bags containing the mark. Id. at 133.

       With regard to M&M’s assertion of an invalidity defense, the Second Circuit

characterized the issue as follows:

               M&M signed a licensing agreement with the IPC in which M&M
               recognized the validity of the IPC marks and promised not to attack
               the rights of the IPC in those marks during the term of the agreement
               or at any time thereafter. The basic question on the facts before us,
               therefore, is whether such a provision in a certification mark
               licensing agreement is enforceable against a licensee when the
               licensee no longer holds a license.

Id. at 134. The Second Circuit then began its analysis with a discussion of the Supreme Court’s

holding in Lear, Inc. v. Adkins, 395 U.S. 653, 89 S. Ct. 1902, 23 L. Ed. 2d 610 (1969). In that

case, the Supreme Court was faced with the issue of whether the defendant-licensee was

estopped from challenging the validity of a patent. Id. at 670-72. In assessing whether licensee

estoppel barred such a challenge, the Supreme Court balanced the “‘strong federal policy

favoring the full and free use of ideas in the public domain’” – one of the fundamental policies

behind patent law – against the “‘competing demands of the common law of contracts.’” Idaho

Potato, 335 F.3d at 135 (quoting Lear, 395 U.S. at 668, 674). Ultimately, the Supreme Court

concluded that the policy favoring the free use of ideas weighed heavier than contract




                                                8
          Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 13 of 28



enforcement, and it declined to enforce plaintiff’s assertion of licensee estoppel. See Lear, 395

U.S. at 668, 670-71.

         After discussing Lear, the Second Circuit in Idaho Potato went on to observe that

“[o]ther courts, including this one, have weighed these interests to reach differing results, but

each has recognized the applicability of the balancing test first articulated in Lear.” Idaho

Potato, 335 F.3d at 135 (citing cases). That balancing approach, the Court explained, must be

applied in trademark licensing disputes.5 Id. at 136. Specifically, the Second Circuit explained

that, when assessing whether to enforce a no-challenge provision involving intellectual property,

“Lear makes clear that courts should weigh the federal policy embodied in the law of intellectual

property against even explicit contractual provisions and render unenforceable those provisions

that would undermine the public interest.” Id. at 137. See also Can’t Stop Prods., Inc. v.

Sixuvus, Ltd., 295 F. Supp. 3d 381, 393 (S.D.N.Y. 2018) (“The Second Circuit seems to have

taken a policy-based approach with respect to licensee estoppel.”). In so stating, the Court

explained that, “to decide the issue of public injury we must look to the public interest implicated

by the merits of the licensee’s challenges.” Idaho Potato, 335 F.3d at 139.

         As such, in addressing the issues presently before it, this Court must balance two

competing interests: (1) the public interest behind the functionality defense, as asserted in the

present litigation; and (2) the public interest behind the enforcement of no-challenge clauses in

settlement agreements. See id. Ultimately, in Idaho Potato, where a certification mark was

involved, the Court refused to enforce the no-challenge provision because that provision could


5
  It is unclear if Capri Sun agrees that a balancing framework is appropriate. Toward the end of the Motion, Capri
Sun somewhat acknowledges that some balancing of competing interests needs to take place. See Motion at 20-24.
But earlier in the Motion it maintains that the “plain, unambiguous language of the No-Challenge Provision” is
enough. See id. at 15. The only case it cites in support of that proposition is HSW Enterprises. See id. But that case
went through the very balancing analysis articulated in Idaho Potato. See HSW Enterprises, Inc. v. Woo Lae Oak,
Inc., No. 08 CIV.8476 (LBS), 2009 WL 4823920, at *2-*5 (S.D.N.Y. Dec. 15, 2009), judgment entered, No. 08
CIV. 8476(LBS), 2010 WL 1630686 (S.D.N.Y. Apr. 21, 2010).


                                                          9
        Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 14 of 28



not overcome the fact that “the certification mark regime protects a further public interest in free

and open competition among producers and distributors of the certified product.” Id. at 138.

The same principles apply in the present case.

       B.      The Policy Behind and Merits of ABC’s Functionality Defense

               1. The Policy Behind the Functionality Defense Generally

       In the Motion, Capri Sun simply ignores the policy behind the functionality defense,

despite its obvious relevance to the Court’s analysis, and despite ABC’s discussion of that policy

in the parties’ joint letter. See DE 31 at 6-7. Instead, Capri Sun merely observes that the public

policy interest behind ABC’s invalidity challenge is “separate and distinct from the public’s

interest in avoiding confusion.” See Motion at 22. ABC agrees.

       “The purpose of the functionality defense is to prevent advances in functional design

from being monopolized by the owner of the design’s trade dress in order to ‘encourage

competition and the broadest dissemination of useful design features.’” Fabrication Enterprises,

64 F.3d at 58 (quoting Warner Bros., Inc. v. Gay Toys, Inc., 724 F.2d 327, 331 (2d Cir. 1983)).

The doctrine “prevents trademark law, which seeks to promote competition by protecting a

firm’s reputation, from instead inhibiting legal competition by allowing a producer to control a

useful product feature.” Qualitex, 514 U.S. at 164. “If a product’s functional features could be

used as trademarks . . . a monopoly over such features could be obtained without regard to

whether they qualify as patents and could be extended forever.” Id. at 164-65. See also id. at

164 (“It is the province of patent law, not trademark law, to encourage invention by granting

inventors a monopoly over new product designs or functions for a limited time [citation omitted],

after which competitors are free to use the innovation.”); Jeffrey Millstein, Inc. v. Greger,

Lawler, Roth, Inc., 58 F.3d 27, 33 (2d Cir. 1995) (The purpose of trade dress law is “to protect an

owner of a [trade] dress in informing the public of the source of its products, without permitting


                                                 10
        Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 15 of 28



the owner to exclude competition from functionally similar products.”); Christian Louboutin,

696 F.3d at 218 (“‘[T]he doctrine of functionality prevents trademark law from inhibiting

legitimate competition by giving monopoly control to a producer over a useful product.’”)

(quoting Nora Beverages, 269 F.3d at 120 n. 4); id. at 218-19 (“[F]unctional features can be

protected only through the patent system, which grants a limited monopoly over such features

until they are released into general use.”); TrafFix Devices, Inc. v. Mktg. Displays, Inc., 532 U.S.

23, 29-33, 121 S. Ct. 1255, 149 L. Ed. 2d 164 (2001) (holding that the determination that a

proposed mark is functional constitutes, for public policy reasons, an absolute bar to registration

on either the Principal or the Supplemental Register, regardless of evidence showing that the

proposed mark has acquired distinctiveness). See also Trademark Man. of Exam. Proc.

1202.02(a)(ii) (Oct. 2018 ed.) (“The functionality doctrine, which prohibits registration of

functional product features, is intended to encourage legitimate competition by maintaining a

proper balance between trademark law and patent law.”).

       Reflective of the importance of the functionality defense is the fact that the defense may

be asserted against marks that are otherwise deemed to be incontestable. See 15 U.S.C. §

1115(b)(8). A mark is “incontestable” if it has been registered and in continuous use for five

consecutive years subsequent to the date of such registration and is still in use in commerce,

subject to certain conditions. See 15 U.S.C. § 1065. Nevertheless, the trademark statute carves

out certain defenses that may be asserted against even an incontestable mark’s validity. 15

U.S.C. § 1115. One of those defenses is functionality. Id. at § 1115(b)(8). The reason for that

exception is explained in the Congressional record:

               To exempt the registration of a wholly functional design from being
               subject to cancellation five years after the registration has issued
               permits the trademark owner with such a registration to obtain
               patent-like protection for its wholly functional design without the



                                                 11
          Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 16 of 28



                 limited term that the patent law imposes. This change is therefore
                 wholly consistent with both the purpose of the Trademark Act and
                 the codifications of current practice regarding functionality made in
                 this Act.

144 Cong. Rec. S6573 (daily ed. June 18, 1998) (statement of Rep. Hatch) (emphasis added). As

the Eleventh Circuit explained with regard to this exception:

                 The functionality doctrine serves the extremely important function
                 of avoiding conflict between the trademark law and the patent
                 law. It does this by denying a perpetual exclusive right in a wholly
                 functional product feature or configuration under the trademark
                 law, where such a grant under the Patent Act would be
                 unconstitutional. Under the doctrine, any exclusive right to
                 functional features must be obtained under the Patent Act subject to
                 the constitutional requirement of limited duration.

Wilhelm Pudenz, GmbH v. Littlefuse, Inc., 177 F.3d 1204, 1211 (11th Cir. 1999) (emphasis

added).

          These policy considerations were discussed at length by the Second Circuit in Stormy

Clime. There, the Second Circuit observed that courts “must proceed with caution” when

assessing product designs “so as not to undermine the objectives of the patent laws.” Stormy

Clime Ltd. v. ProGroup, Inc., 809 F.2d 971, 977-98 (2d Cir. 1987). See also TrafFix Devices,

532 U.S. at 29 (“product design almost invariably serves purposes other than source

identification”) (quoting Wal-Mart, 529 U.S. at 213). The Court explained that patents are the

principal means of protecting ideas, and are of a limited duration and scope. See Stormy Clime,

809 F.2d at 978. In the short term, society benefits to the extent that the patent holder

implements his or her idea into a useful product, and benefits long term “because novel ideas fall

into the public domain upon the expiration of the patent protection.” Id. “Since trademark

protection extends for an unlimited period, expansive trade dress protection for the design of

products would prevent some functional products from enriching the public domain.” Id. That

is especially true, the Court explained, where, as here, “a first manufacturer seeks broad trade


                                                  12
        Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 17 of 28



dress protection for a product on the ground that its arrangement of predominantly functional

features is distinctive.” Id. See SUF at ¶ 10 (“[f]rom the time CAPRI SUN products were

introduced in the United States to date, Affiant believes there exists no other fruit juice or

beverage product which is packaged in a pouch.”); see also Malaco Leaf, AB v. Promotion In

Motion, Inc., 287 F. Supp. 2d 355, 366 (S.D.N.Y. 2003) (“The legal tenet that the

nonfunctionality requirement protects competition even at the cost of potential consumer

confusion is even more critical in a product configuration case because monopoly right in the

design of the product itself is more likely to preclude competition. Consequently, rigorous

application of the requirement of nonfunctionality is necessary in trade dress claims based on

product design.”) (internal citations and quotations omitted).

       This policy – ensuring that ideas that should be part of the public domain remain freely

available – is the same interest as that invoked by invalidity challenges under patent law.

Specifically, a major policy concern behind patent law is to support “full and free competition in

the use of ideas which in reality are a part of the public domain.” Idaho Potato, 335 F.3d at 136

(quoting Lear, 395 U.S. at 670-71). See also Rates Tech., Inc. v. Speakeasy, Inc., 685 F.3d 163,

167 (2d Cir. 2012) (“Federal patent law . . . requires ‘that all ideas in general circulation be

dedicated to the common good unless they are protected by a valid patent.’”) (quoting Lear, 395

U.S. at 668). This overriding principle has routinely overcome the public policy interest in

enforcing contracts. See, e.g., Lear, 395 U.S. at 670 (“Surely the equities of the licensor do not

weigh very heavily when they are balanced against the important public interest in permitting

full and free competition in the use of ideas which are in reality a part of the public domain.”);

Rates Tech., 685 F.3d at 171-72 (“[W]e believe that enforcing no-challenge clauses in pre-

litigation settlements would significantly undermine the ‘public interest in discovering invalid




                                                  13
          Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 18 of 28



patents.’”) (quoting Idaho Potato, 335 F.3d at 135); Canon Inc. v. Tesseron Ltd., 115 F. Supp. 3d

391, 396 (S.D.N.Y. 2015) (“The public interest in identifying invalid patents requires that [no-

challenge provisions] be nullified.”). See also Idaho Potato, 335 F.3d at 138 (“[P]ublic interest

in free and open competition among producers and distributors of the certified product”

outweighs enforcement of no-challenge provision in certification mark context).6

                  2. The Merits of ABC’s Functionality Defense

         “[T]o decide the issue of public injury we must look to the public interest implicated by

the merits of the licensee’s challenges.”7 Idaho Potato, 335 F.3d at 139. The policies behind the

functionality defense are fully in evidence in this case. As the Supreme Court has explained, a

prior patent “has vital significance in resolving [a] trade dress claim. A utility patent is strong

evidence that the features therein claimed are functional.” TrafFix Devices, 532 U.S. at 29. See

also Kellogg Co. v. Nat’l Biscuit Co., 305 U.S. 111, 119-20, 59 S. Ct. 109, 83 L. Ed. 73 (1938)

(trademark law could not be used to extend a monopoly over the “pillow shape” of a shredded

wheat biscuit after the patent expired). Here, not only did Capri Sun secure the exclusive right to

use the design claimed in the ’646 Patent (i.e., the pouch design presently in dispute) (see SUF at


6
 As such, Capri Sun is profoundly wrong in claiming that “the public policies in favor of judicial economy and
holding parties to the terms of their bargains override any interest that the public may have in discovering invalid
patents.” Motion at 2. Capri Sun also grossly misstates the holding in Icahn Sch. of Med. at Mount Sinai v.
Neurocrine Biosciences, Inc., 243 F. Supp. 3d 470 (S.D.N.Y. 2017). See Motion at 17, 19. That case expressly
acknowledged the holding in Lear, but held that the principle did not apply to royalties already owed before the
parties’ license was terminated. See Icahn Sch. Of Medicine at Mount Sinai, 243 F. Supp. 3d at 474-75.
7
  Unquestionably, the specifics of the case are relevant to a court’s analysis. See Idaho Potato, 335 F.3d at 139. For
example, in Can’t Stop Productions, Inc., the district court considered whether a naked licensing defense could
overcome a licensee estoppel argument. See Can’t Stop Prods., 295 F. Supp. 3d at 393. The purpose of a naked
licensing defense is “to prevent the public from being misled into thinking it will receive a product of similar quality
and character from a licensee.” Id. at 394 (internal citations and quotations omitted). In rejecting the licensee’s
argument, a significant factor for the court was the undisputed fact that “Defendants at all times produced a high
quality product . . . and thus the public was not at risk of being misled.” Id. See also Times Mirror Magazines, Inc.
v. Field & Stream Licenses Co., 294 F.3d 383, 396 (2d Cir. 2002) (“[R]escission of a freely bargained trademark
contract” could occur, for example, in cases of “consumer confusion,” if “the quality of the junior user’s product or
of the junior user’s reputation is at issue”); HSW Enterprises, 2009 WL 4823920, at *3 (“Sufficiently grave injuries
[that result in rescission] include misleading the public into buying the wrong insurance based on reputational
confusion or depleting the general stock of vocabulary available to refer to commercial goods and services.”).


                                                          14
          Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 19 of 28



¶ 55), it sought trademark protection for that very same design within months of expiration of the

patent. See id. at ¶¶ 5, 54. Importantly, the patented pouch and trademarked pouch are virtually

identical:




             Ex. B (the Pouch Trademark)                               Ex. K (’646 Patent at Fig. 1)

See Ex. B (DE 31-3) 8; Ex. K (DE 31-12). On top of that, in seeking trademark protection for its

pouch design, Capri Sun did not hesitate to extol the functional virtues of that design. See SUF

at ¶¶ 8-16.

         As such, it is clear that Capri Sun has used trademark law to extend the term of an

expired patent. By improperly manipulating trademark law, Capri Sun has taken a seventeen-

year patent that expired in 1985 and extended it for decades, indeed indefinitely. See id. at ¶¶ 3-

6, 52-54. By doing so, Capri Sun is doing exactly what the patent and trademark laws seek to

avoid. Capri Sun is exploiting trademark law to create a monopoly in an idea that should have

been in the public domain decades ago. In this case, the idea is a unique and effective way to

package juice in a pouch that is able to stand on its own, with resiliency and elasticity, and has a

high capacity for user enjoyment. See, e.g., Ex. K (DE 31-12) at 1:20; SUF at ¶¶ 8-16. Both the

Supreme Court and the Second Circuit have placed a high premium on being able to challenge

this type of behavior. See, e.g., Kellogg, 305 U.S. at 119-20; Sears, Roebuck & Co. v. Stiffel Co.,




8
 This image is taken directly from the Pouch Trademark, but flipped on its horizontal axis, such that the pouch is
oriented in the same direction as the pouch depicted in the ’646 Patent at Fig. 1 and the comparison between the
images is easier to make. See Ex. B (DE 31-3) and Ex. K (DE 31-12) (’646 Patent at Fig. 1).


                                                         15
        Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 20 of 28



376 U.S. 225, 230, 84 S. Ct. 784, 11 L. Ed. 2d 661 (1964); Qualitex, 514 U.S. at 164; Christian

Louboutin, 696 F.3d at 218-19.

       In addition, allowing the functionality defense to move forward is especially important

here because ABC is a former licensee. As the Second Circuit has observed, licensees often are

the “only individuals with enough economic incentive to challenge” the validity of the asserted

intellectual property. Rates Tech., 685 F.3d at 172-73 (quoting Lear, 395 U.S. at 670). In the

present instance, Capri Sun has engaged in a decades-long campaign to monopolize its pouch

concept. Only a company like ABC has the economic incentive to go through litigation to

challenge that practice. Enforcing the No-Challenge Provision would “muzzle” licensees like

ABC in a way that is contrary to the public interest. See id. See also Lear, 395 U.S. at 670 (“If

[licensees] are muzzled, the public may continually be required to pay tribute to would-be

monopolists without need or justification.”).

       C.      The Policy Interests Behind the Functionality Defense Heavily Outweigh the
               Policy Interests Behind the Enforcement of the No-Challenge Provision

       As a preliminary matter, were the No-Challenge Provision in anything but a post-

litigation settlement agreement, the case law overwhelmingly establishes that the clause would

not be enforceable. That is because, as explained above, the policy behind the functionality

defense is the same as the policy behind patent challenges, and Lear and its progeny make clear

that that policy trumps the enforcement of no-challenge provisions. See Lear, 395 U.S. at 670

(“Surely the equities of the licensor do not weigh very heavily when they are balanced against

the important public interest in permitting full and free competition in the use of ideas which are

in reality a part of the public domain.”); Rates Tech., 685 F.3d at 171-72 (upholding “strong




                                                16
         Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 21 of 28



policy ‘favoring the full and free use of ideas in the public domain’” against no-challenge clauses

in pre-litigation agreements); Idaho Potato, 335 F.3d at 138-39.

        The only issue, then, is whether that result changes when the no-challenge provision is

part of a settlement agreement.9 To resolve that issue, the Court must turn to the Second

Circuit’s discussion in Rates Technology. There, the Second Circuit “consider[ed] whether a

clause in a settlement agreement which bars a patent licensee from later challenging the patent’s

validity is void for public policy reasons under [Lear], where the parties entered into the

agreement after an accusation of infringement by the patent owner but prior to any litigation.”

Rates Tech., 685 F.3d at 164.

        As it did in Idaho Potato, the Court began its analysis with Lear, and began by observing

that “[f]ederal patent law . . . requires ‘that all ideas in general circulation be dedicated to the

common good unless they are protected by a valid patent.’” Id. at 167 (quoting Lear, 395 U.S. at

668). Notably, this articulation parallels the same goals that support a functionality challenge in

the trademark context. See, e.g., Qualitex, 514 U.S. at 164-65; TrafFix Devices, 532 U.S. at 29;

Fabrication Enterprises, 64 F.3d at 58; Stormy Clime, 809 F.2d at 977-78. Citing Idaho Potato,

the Court then observed that Lear requires a balancing test, “weighing the ‘public interest in

discovering invalid patents’ against other competing interests.” Rates Tech., 685 F.3d at 168

(quoting Idaho Potato, 335 F.3d at 135). The competing interest in Rates Technology involved

the public policy behind the enforcement of a settlement agreement, one that the parties entered

into after an accusation of infringement but before litigation. Id. at 171. In that instance, the

Court held that a pre-suit settlement agreement operated much like a license agreement, and

declined to enforce the provision. Id.


9
 Capri Sun flatly states that the enforcement of settlement agreements always trumps challenges to No-Challenge
provisions. See Motion at 2. That claim – at least in this Circuit – is unsupported and demonstrably wrong.


                                                       17
            Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 22 of 28



           In explaining its reasoning, the Second Circuit provided insights that are highly relevant

to the present dispute. Specifically, it discussed the situation where a no-challenge clause in a

settlement agreement could, at least potentially, trump the policy of ensuring that ideas are not

improperly monopolized. Id. at 172. Addressing that issue, the Second Circuit stated in dicta

that the enforcement of a no-challenge clause potentially could prevail if, before entering into the

settlement agreement, the parties engaged in full and complete discovery on the invalidity issue.

See id. (discussing Flex-Foot, Inc. v. CRP, Inc., 238 F.3d 1362, 1370 (Fed. Cir. 2001) which

“uph[eld] a no-challenge clause where the parties settled after the alleged infringer ‘had an

opportunity to conduct discovery on validity issues’ and the parties had ‘fully briefed opposing

summary judgment motions on the issue of validity’”).

           The Court provided two reasons why full discovery was necessary before even

considering the enforcement of a no-challenge clause in a settlement agreement. The Court

explained that the “fact that the parties have conducted discovery seems to us significant in two

respects”:

                    (1) “it suggests that the alleged infringer has had a full opportunity
                        to assess the validity of the patent, and is therefore making an
                        informed decision to abandon her challenge to its validity”; and

                    (2) “the fact that parties have conducted discovery is evidence that
                        they had a genuine dispute over the patent’s validity. . . .”

Id.

           No such discovery took place in the prior litigation. Capri Sun is correct when it claims

that ABC’s predecessor-in-interest, Faribault,10 initiated discovery on functionality in that

litigation. See Motion at 4-7, 24. But Capri Sun fails to disclose that the case settled long before

any meaningful discovery actually took place. No documents on functionality were produced,


10
     The prior lawsuit was not “between the parties,” as Capri Sun sloppily claims. See Motion at 1.


                                                           18
        Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 23 of 28



no interrogatories on the topic were asked or answered and no depositions of any kind were

taken. See SUF at ¶¶ 67-69. Under such circumstances, Faribault clearly did not fully assess its

functionality defense, and as a result could not have made an informed decision as to whether to

abandon that defense. See Rates Tech., 685 F.3d at 172.

       Similarly, the absence of meaningful discovery on functionality suggests that, like in the

pre-litigation context, Faribault’s decision to settle the case was based on factors other than a

determination of the merits of its functionality defense. In fact, given the timing, it is likely that

the impending sale of a portion of Faribault’s business to ABC was the driver of the decision to

settle. See SUF at ¶ 75 (Settlement Agreement executed July 1, 2016), ¶ 82 (Faribault assigned

the Settlement Agreement to ABC on November 1, 2016). In any event, while the Second

Circuit provides only dicta on the subject, the conditions it requires to even consider enforcement

of a no-challenge clause in a settlement agreement do not exist here.

       Further, the Second Circuit stated only that full discovery “may support” a rule that

upholds post-litigation no-challenge clauses, but it clearly did not hold that that would be the

case. Rates Tech., 685 F.3d at 172 (emphasis in original). Based on a fair reading of Rates

Technology, it is unlikely that the Second Circuit would enforce the No-Challenge Provision

even if Faribault had conducted full discovery. Certainly, upholding settlement agreements and

res judicata is important. But as the Second Circuit noted in Rates Technology in striking down

the no-challenge clause there, the Court was not voiding the entire settlement agreement. Id. at

173. Nor was it upending the dismissal of the prior case. Id. Rather, it simply chose not to

enforce one provision in an agreement. Id. As the Court observed, nothing prohibited the parties

from settling that dispute, nor would it prohibit future settlements. Id. And, “[t]o the extent that




                                                  19
        Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 24 of 28



our rule may discourage the insertion of such clauses into [future] licenses or settlement

agreements, that is a desirable consequence for the reasons stated in Lear.” Id.

       As such, it is a false premise to compare the importance of settlement agreements and res

judicata in general to the importance of protecting ideas that should be in the public domain.

ABC does not advocate that the entire Settlement Agreement be voided, nor does it claim that

the Settlement Agreement as a whole is not enforceable. ABC attacks only one provision in it,

the voiding of which, by the express agreement of the parties, has no effect on the Settlement

Agreement as a whole, which is expressly contemplated under the Settlement Agreement. See

DE 5-1 (filed under seal) at § 11.9. Refusing to enforce that provision has clear salutary benefits,

and as the Second Circuit has observed, voiding such a provision is unlikely to discourage future

settlements. Rates Tech., 685 F.3d at 173. For that reason as well, the No-Challenge Provision

should be declared void as against public policy.

V.     FUNCTIONALITY IS PART OF A PROPER INFRINGEMENT ANALYSIS

       The Motion is disturbing on a number of levels. While Capri Sun references the two

most important cases on the validity question – Idaho Potato and Rates Technology – it did so

only reluctantly and not for the rulings most applicable to its Motion. See Motion at 22-24. In

addition, Capri Sun never expressly acknowledges the balancing framework required by Idaho

Potato and Lear, nor does it acknowledge the policy interests behind the functionality defense.

For those reasons alone, the Motion is concerningly disingenuous, especially where, as here,

ABC fully disclosed these issues prior to the Motion. See DE 31 at 6-7.

       Most disturbing, however, is Capri Sun’s treatment of the applicability of functionality to

a proper infringement analysis. Citing only word mark cases, Capri Sun claims that functionality

is not relevant to an infringement analysis. See Motion at 15-17. But this case involves a design

mark, not a word mark, and ABC previously disclosed the controlling Second Circuit precedent


                                                20
          Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 25 of 28



for an infringement analysis of a design mark. See DE 31 at 7. Capri Sun not only improperly

ignores those cases (see, e.g. Boritzer v. Blum, No. 80-cv-480, 1985 WL 25022, at *7 (E.D.N.Y.

Apr. 2, 1985) (“[I]t is still an important element of responsible advocacy for counsel to explain

why the apparently controlling authority should not be binding or applicable in the pending

case.”) (internal citations and quotations omitted)), but it apparently expects the Court to do the

same.

         As the Second Circuit explained in Stormy Clime, where the asserted mark is a product

design, functionality must be considered in performing a proper infringement analysis.

Specifically, where a product design is at issue, a proper analysis requires “two stages of

inquiry.” Stormy Clime, 809 F.2d at 974. “In the first stage, the plaintiff must show that the

trade dress of its product has acquired secondary meaning11 in the marketplace and that the

design of the competitor’s product is confusingly similar to that of the plaintiff’s product.” Id.

In the second stage, a “competitor [still] can prevail . . . by showing that the similar arrangement

of features is functional.” Id. In this context, too, the “purpose of the functionality defense” also

must be taken into account. Id. at 976. See also Fabrication Enterprises, 64 F.3d at 59 (analysis

needs to assess impact of trademark protection on competition).

         As the Second Circuit has explained, in performing the second stage of the analysis,

several factors “should be considered along a continuum”:

                  (1) the degree of functionality of the similar features of a product,
                  (2) the degree of similarity between the non-functional (ornamental)



11
  As a result of the Supreme Court’s decisions in Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 112 S. Ct.
2753, 120 L. Ed. 2d 615 (1992) and Wal-Mart, 529 U.S. 205, the Second Circuit clarified that, in a trade dress
infringement claim, “the plaintiff may prove distinctiveness by showing either that the ‘intrinsic nature’ of the mark
serves to identify a particular source (what is known as ‘inherent distinctiveness’) or that ‘in the minds of the public,
the primary significance of [the mark] is to identify the source of the product rather than the product itself’ (what is
known as ‘acquired distinctiveness’ or ‘secondary meaning’). The product design plaintiff, however, must always
make the second, more difficult showing.” Yurman Design, Inc. v. PAJ, Inc., 262 F.3d 101, 115 (2d Cir. 2001).


                                                           21
        Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 26 of 28



               features of the competing products, and (3) the feasibility of the
               alternative designs that would not impair the utility of the product.

Fabrication Enterprises, 64 F.3d at 59 (quoting Stormy Clime, 809 F.2d at 977). On one end of

the continuum are similarities only in purely functional features and, on the other end, are

“distinctive and arbitrary arrangements of predominantly ornamental features.” Stormy Clime,

809 F.2d at 977. “In between, the case for protection weakens the more clearly the arrangement

of allegedly distinctive features serves the purpose of the product (including maintenance of low

cost), especially where the competitor copying such features has taken significant steps to

differentiate the product.” Id.

       The above unquestionably constitutes an infringement analysis. ABC will show in this

case that any similarities between the Pouch Trademark and the accused pouches are purely

functional, and that the differences between the mark and the products are non-functional. ABC

also will show that Capri Sun’s and ABC’s product design features were not motivated by

distinctiveness, but by utilitarian goals, and that ABC has made very clear through its labeling

and design differences that its products are not to be associated in any way with Capri Sun. As

such, regardless of validity issues, functionality is inextricably a part of this case. See id. at 974;

Fabrication Enterprises, 64 F.3d at 59.

                                          CONCLUSION

       The defendant, American Beverage Corporation, respectfully requests that the Motion be

denied, and that it be allowed to assert and take discovery on issues and facts relevant to the

functional features found in the Pouch Trademark.

Dated: July 23, 2019                           Respectfully Submitted,
                                               /s/ Joshua C. Krumholz
                                               Dawn Rudenko (DR8290)
                                               Email: dawn.rudenko@hklaw.com
                                               HOLLAND & KNIGHT LLP


                                                  22
Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 27 of 28



                            263 Tresser Boulevard
                            Suite 1400
                            Stamford, CT 06901
                            Telephone: (203) 905-4520
                            Facsimile: (203) 905-4501

                            Joshua C. Krumholz
                            Admitted pro hac vice
                            Email: joshua.krumholz@hklaw.com
                            Mark T. Goracke
                            Admitted pro hac vice
                            Email: mark.goracke@hklaw.com
                            HOLLAND & KNIGHT LLP
                            10 Saint James Avenue; 11th Floor
                            Boston, MA 02116
                            Telephone: (617) 523-2700
                            Facsimile: (617) 523-6850

                            Attorneys for American Beverage Corporation




                              23
        Case 1:19-cv-01422-PAE Document 42 Filed 07/23/19 Page 28 of 28



                                 CERTIFICATE OF SERVICE
I hereby certify that on July 23, 2019, a true and correct copy of the foregoing was served via the
Court’s CM/ECF System to all counsel of record.

                                                           /s/Joshua C. Krumholz
                                                              Joshua C. Krumholz




                                                 24
